Citation Nr: 9901507	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-09 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. R. Moore



INTRODUCTION

The veteran had active military service from November 1942 to 
November 1945.  He was a prisoner of war of the German 
Government for over a year.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from a December 1992 rating decision of the RO which 
granted service connection and assigned a 10 percent rating 
for PTSD, effective on July 8, 1991.  The RO increased the 
rating to 50 percent in a rating action in November 1993.  



FINDINGS OF FACT

1.  The veterans claim has been adequately developed in that 
all available evidence has been associated with the veterans 
claims folder.

2.  The veterans PTSD is not shown to be manifested by a 
severe social and industrial inadaptability.  

3.  The veterans PTSD is not shown to be manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  



CONCLUSION OF LAW

The criteria for the assignment of a rating higher than 50 
percent for the veteran's service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107(b), 7104 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 4.7, 4.16, 4.132 including Diagnostic Code 9411 
(1996);  38 C.F.R. §§ 4.7, 4.16, 4.130 including Diagnostic 
Code 9411 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds sufficient evidence has been 
submitted to justify a belief that the veterans claim for an 
increased evaluation for service-connected PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991);  Murphy v 
Derwinski, 1 Vet. App. 78 (1990).  All relevant evidence has 
been fully developed.  The VA's duty to assist the veteran 
has therefore been satisfied.  Id.  

The Board notes this case was originally before the Board in 
February 1996.  At that time it was remanded for evidentiary 
development and for the administration of a VA examination.  
In Stegall v. West, the U.S. Court of Veterans Appeals 
(Court) ruled that a Board or Court remand which directs some 
action to be carried out provides a veteran with a right as 
a matter of law to have that action accomplished.  Stegall 
v. West, 11 Vet. App. 268 (1998).  In the case at hand, the 
Board finds that the RO has fully accomplished the dictates 
set forth in the Boards February 1996 remand.  This case is 
therefore properly before the Board at this time.  

Essentially, it is maintained that the evaluation currently 
assigned for the veteran's service-connected PTSD is not 
adequate given the current symptomatology of the disability.  
In this regard, it is pointed out that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of a veteran's 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  

Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (1998).  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), the Board 
has reviewed the veterans service medical records and all 
other evidence of record pertaining to his service-connected 
PTSD and have found nothing in the record that would lead to 
a conclusion that the current evidence of record is 
inadequate for rating purposes.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations that 
would warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Therefore, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  Id.  

Prior to November 7, 1996, PTSD was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996).  Primarily, it was rated on the 
basis of the degree to which psychoneurotic symptoms impaired 
the veteran's social and industrial ability.  Id.  Under this 
version of Diagnostic Code 9411, a 70 percent evaluation is 
warranted if the veteran's ability to establish and maintain 
effective or favorable relationships with people is severely 
impaired and the veteran's psychoneurotic symptoms are of 
such severity and persistence that there is severe impairment 
in the veteran's ability to obtain or retain employment.  

Effective on November 7, 1996, the rating criteria were 
updated.  PTSD is now rated under new criteria codified at 
38 C.F.R. § 4.130 including Diagnostic Code 9411.  61 Fed. 
Reg. 52,695 (1996).  Under the new criteria, a 70 percent 
disability rating is warranted for PTSD manifested by 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech that is intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and an inability to establish 
and maintain effective relationships.  Id.  

The Board must consider the veteran's increased rating claim 
under both criteria that were in effect during the pendency 
of the veteran's claim and apply the most-favorable version.  
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  

In the case at hand, the veteran was diagnosed with anxiety 
reaction, moderate, chronic, due to combat stress and 
experience as prisoner of war in service.  Based on the 
veterans service medical records and the report of a VA 
examination administered in November 1992 which shows a 
diagnosis of PTSD, the RO granted service connection for PTSD 
in a rating action issued in December 1992 and assigned a 10 
percent schedular rating for the disability.  Based on a VA 
examination administered in August 1993 which described the 
veterans PTSD as mild to moderate and as having had 
some influence on his social and occupational well-being 
that schedular rating was increased to 50 percent in a rating 
action issued in November 1993.  

The claims folder contains no records of recent treatment for 
PTSD.  The most recent medical evidence of record is the 
report of a VA examination conducted in July 1996.  
Additionally, the veteran testified at a hearing before a 
Hearing Officer in July 1993.  

At the July 1993 hearing, the veteran testified that he 
suffered from headaches and sleepless nights due to 
his PTSD (see page 5 of hearing transcript).  Although the 
veteran stated he had received no recent treatment for PTSD 
or any other psychiatric condition, he reported little 
socialization with others (see page 6 of hearing transcript).  

In the report of the veterans July 1996 VA psychiatric 
examination, the examining physician noted the veteran had 
no history of psychiatric treatment and has not had any 
contact with the VA with the exception of compensation and 
pension examinations.  The examiner also noted the 
following:

In short, [the veteran] appears to have a 
problem with post-traumatic stress 
disorder that in this examiners opinion, 
at this point in time, is quite mild with 
the only major symptom apparent being 
that of some moderate sleep disturbance 
with some frequent awakening, a monthly 
or less nightmare about the war and 
constant headaches which [the veteran] 
attributes to his military days

Thus, [the veteran] has a PTSD, that at 
this point in time, appears to be mild in 
intensity and is presented with mild 
impairments in industrial adaptability.  
An Axis V or GAF score of between 80 and 
90 appears to be appropriate in that [the 
veteran] is functioning quite well with 
only very occasional and mild 
dysfunctions that would affect him 
socially or occupationally, were he to 
continue working.Thus, the overall level 
of functioning of [the veteran] appears 
to be quite good with only very minimal 
to mild impediments to general, social, 
and occupational functioning.

This examination report represents the most recent and, as it 
was based on the specific dictates of the Boards February 
1996 remand, most comprehensive and relevant medical evidence 
of record concerning the veterans PTSD.

Turning to the specific requirements set forth in the rating 
code, there is no medical evidence of record showing the 
veterans ability to establish and maintain effective or 
favorable relationships with people is severely 
impaired by his PTSD.  In fact, the July 1996 examination 
report states the veteran spends time with his children, 
his grandchildren, and his girlfriend.  Likewise, there is 
no medical evidence of psychoneurotic symptoms of such 
severity and persistence that there is severe 
impairment in the veteran's ability to obtain or retain 
employment.  

The July 1996 examination report also states the veteran 
does not relate this retirement at age 62 to PTSD 
symptomatology.  Absent such findings, the veterans PTSD 
does not warrant the assignment of a schedular rating of 70 
percent under the old criteria.  38 C.F.R. § 4.132 including 
Diagnostic Code 9411 (1996).

The most recent medical evidence of record describes the 
veterans occupational and social impairment as mild and 
shows no findings of suicidal ideation, obsessional rituals, 
illogical, obscure, or irrelevant speech, panic, depression, 
impaired impulse control or an inability to establish and 
maintain effective relationships.  Thus, a 70 percent 
schedular rating is not warranted under the new criteria 
either.  38 C.F.R. § 4.130 including Diagnostic Code 9411 
(1998).

The Board notes there is no evidence of record showing the 
veteran is precluded from securing or following a 
substantially gainful occupation due to his service-connected 
PTSD.  Although he is not working at present, the veteran had 
a long career as a printer.  His retirement in 1985 was 
planned and was characterized by the veteran at his July 1996 
examination as something that he had looked forward to for 
many years since he felt he had worked as a printer long 
enough.  There is no evidence to suggest PTSD played any 
role in the veterans work history.  As noted hereinabove, 
the veteran himself did not relate his retirement to his 
PTSD.  

Based on its review of the evidentiary record in its 
entirety, and having considered both the old and new rating 
criteria, the Board concludes the preponderance of the 
evidence is against the veteran's claim for rating higher 
than 50 percent for the service-connected PTSD.  



ORDER

An increased rating for the service-connected PTSD is denied.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
